Case 1:17-cr-00101-LEK Document 976 Filed 04/17/20 Page 1 of 1       PageID #: 8459

                             MINUTE ORDER


 CASE NUMBER:          CRIMINAL NO. 17-00101 LEK
 CASE NAME:            USA vs. Anthony T. Williams


      JUDGE:     Leslie E. Kobayashi        DATE:           4/17/2020


COURT ACTION: EO: Granting Governments’ MOTION [974] to Continue Deadline
to Respond to Defendant’s 3/30/2020 and 4/3/2020 Supplemental MOTIONS for
Acquittal.

      On April 17, 2020 the Government filed it’s MOTION [974] to Continue Deadline
to Respond to Defendant’s 3/30/2020 and 4/3/2020 Supplemental MOTIONS for
Acquittal.

The Court GRANTS the Motion and response is now due: 5/5/2020.



Submitted by: Agalelei Elkington, Courtroom Manager
